On Motion made unto this Court, It is Ordered that the Monies awarded by the Arbitrators in this Cause, and lodged in the hands of the Attorney General do remain and continue under his care, and if the Security the said money is now out upon be altered, that then to be lett out on such other Security; as shall be approved of by the Master of this Court, and that the Interest Money arising thereon be paid by the Said Attorney General annually to the said Henry Haywood during his Incumbency on the Congregation of Christians called General Baptists, or until the further Order and Direction of this Court to the Contrary; And it is further Ordered that the Said Henry Heywood’s Receipt shall be a Sufficient Discharge to the said Attorney General for the said Interest money.
Alexr Stewart Deputy Register in Chancery